Case: 18-10596   Document: 00514940300   Page: 1   Date Filed: 05/02/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                    Fifth Circuit

                                                                   FILED
                               No. 18-10596                      May 2, 2019
                             Summary Calendar                   Lyle W. Cayce
                                                                     Clerk

ASSOCIATED RECOVERY L.L.C.,

             Plaintiff–Appellant,

v.

JOHN DOES 1- 44; 744.COM; 028.COM; 3DCAMERA.COM; FNY.COM; ET
AL,

          Defendants–Appellees;
-------------------------------
ASSOCIATED RECOVERY L.L.C.,

             Plaintiff–Appellant,

v.

JOHN DOES 1- 44; 744.COM; 028.COM; 3DCAMERA.COM; FNY.COM;
VERISIGN INCORPORATED; ET AL,

          Defendants–Appellees;
-------------------------------
ASSOCIATED RECOVERY L.L.C.,

             Plaintiff–Appellant,

v.

LINDA BUTCHER; CBRE GROUP INCORPORATED; VIVIAN
ROSENTHAL; WILLIAM WOLFSON; PRIVECO INCORPORATED; STEVE
PARMA; SOL PERLSTEIN; RADICAL INVESTMENTS MANAGEMENT
L.L.C.; TUMULT INCORPORATED; DGB PARTNER INCORPORATED;
TOBYCLEMENTS.COM L.L.C.; TRUE MAGIC L.L.C.; JANNO L.L.C.;
POWER HOME TECHNOLOGIES L.L.C.; LOOKOUT INCORPORATED;
     Case: 18-10596      Document: 00514940300         Page: 2    Date Filed: 05/02/2019



                                      No. 18-10596
SLICE TECHNOLOGY INCORPORATED, formerly known as Project Slice
Incorporated; STEVE FORTUNA; MOINC-US; TELEPATHY
INCORPORATED; ONIG L.L.C.; NEWS LIMITED; WORLDWIDE
RETAILING L.L..C.; STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY; ALL-PRO FASTENERS INCORPORATED; BUYERS
INTERNATIONAL GROUP L.L.C.; CREATION MEDIA L.L.C.;
DHARSHINEE NAIDU; KATE SPADE; ALANSIS CORPORATION;
FANTASY SPIN GAME L.L.C.; GOLDRUN INCORPORATED;
ALANSIS.COM INCORPORATED,

              Defendants–Appellees.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:16-CV-1025
                             USDC No. 3:17-CV-424
                             USDC No. 3:17-CV-651


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       This collateral-estoppel question originates from a business-partnership
dispute. Jeffrey Baron and Munish Krishan started an internet-domain-name
company. Netsphere, Inc. v. Baron, 703 F.3d 296, 301 (5th Cir. 2012). But their
partnership soured. Krishan’s independent company Netsphere sued Baron.
The district court appointed a receiver over Baron’s personal property as well
as for his corporation Novo Point. And the court authorized sales of domain
names to pay for fees. Id. at 301–05. Baron appealed the receivership, and this
court obliged, reversing the appointment of a receiver. Id. at 314.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
     Case: 18-10596    Document: 00514940300     Page: 3   Date Filed: 05/02/2019


                                  No. 18-10596

       Fast forward a few years, and Novo Point assigned some of its interests
to Associated Recovery—a new corporation that Baron also has an interest in.
Associated Recovery sued the domain-name buyers, asserting ownership of the
domain names from Netsphere. The argument: that the sales are void. But the
district court granted the defendants’ motion to dismiss, holding that
Associated Recovery’s claim is barred by collateral estoppel. Thus this appeal.
       We review an order granting a Federal Rule of Civil Procedure 12(b)(6)
motion to dismiss de novo. New Orleans City v. AMBAC Assurance Corp., 815
F.3d 196, 199 (5th Cir. 2016). And we accept all well-pleaded facts as true,
considering them in the light most favorable to the nonmovant. Id. at 199–200.
       In Netsphere, although this court reversed the receivership, we did not
reverse the sales of domain names. Instead, we ordered “[n]o further sales of
domain names.” 703 F.3d at 314 (emphasis added). We left the completed sales
intact. Even though Associated Recovery wasn’t a party to Netsphere, our
ruling still binds the corporation because of its close relationship to Baron and
Novo Point. See Sw. Airlines Co. v. Tex. Int’l Airlines, Inc., 546 F.2d 84, 94–95
(5th Cir. 1977).
       Not only does Netsphere bind Associated Recovery, it also collaterally
estops the corporation. See White v. World Fin. of Meridian, Inc., 653 F.2d 147,
151 (5th Cir. Unit A Aug. 1981). This case raises the same issue as in
Netsphere: the reversal of domain-name sales. And that issue was fully
litigated; in fact, resolved. This issue was at the very heart of Baron’s request
for relief.
       Associated Review thus may not relitigate this decided issue. The district
court was correct to dismiss the suit. We AFFIRM.




                                        3